              Case 3:21-cv-05192-JLR Document 16 Filed 08/23/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          RALPH HOWARD BLAKELY,                         CASE NO. C21-5192JLR

11                               Plaintiff,               ORDER
                   v.
12
            STATE OF WASHINGTON, et al.,
13
                                 Defendants.
14

15                                       I. INTRODUCTION

16      This matter comes before the court on the Report and Recommendation of United

17   States Magistrate Judge Michelle J. Peterson (R&R (Dkt. # 14)), and pro se Plaintiff

18   Ralph Howard Blakely’s objections thereto (Objections (Dkt. # 15)). Magistrate Judge

19   Peterson recommends that the court dismiss Mr. Blakely’s complaint pursuant to 28

20   U.S.C. § 1915(e)(2)(B) for failure to state a cognizable claim for relief. (See generally

21   R&R.) Having carefully reviewed all of the foregoing, all other relevant documents, and

22   the governing law, the court ADOPTS the Report and Recommendation. Accordingly,


     ORDER - 1
              Case 3:21-cv-05192-JLR Document 16 Filed 08/23/21 Page 2 of 3




 1   the court DISMISSES Mr. Blakely’s 42 U.S.C. § 1983 claims against Defendants Tomas

 2   Fithian and Beth Lindenman with prejudice, and his claims against Brad Bowman and

 3   Fernando Carranza without prejudice.

 4                                      II.     ANALYSIS

 5          A district court has jurisdiction to review a Magistrate Judge’s report and

 6   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge must

 7   determine de novo any part of the magistrate judge's disposition that has been properly

 8   objected to.” Id. “A judge of the court may accept, reject, or modify, in whole or in part,

 9   the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

10   The court reviews de novo those portions of the report and recommendation to which

11   specific written objection is made. United States v. Reyna-Tapia, 328 F.3d 1114, 1121

12   (9th Cir. 2003) (en banc). “The statute makes it clear that the district judge must review

13   the magistrate judge’s findings and recommendations de novo if objection is made, but

14   not otherwise.” Id. Because Mr. Blakely is proceeding pro se, this court must interpret

15   his complaint and objections liberally. See Bernhardt v. Los Angeles Cnty., 339 F.3d

16   920, 925 (9th Cir. 2003).

17          The court has reviewed Mr. Blakely’s objections, and has considered Magistrate

18   Judge Peterson’s recommendations de novo in light of those objections. Mr. Blakely’s

19   objections do not raise any novel issues that were not addressed by Magistrate Judge

20   Peterson’s Report and Recommendation. Moreover, the court has thoroughly examined

21   the record before it and finds Magistrate Judge Peterson’s reasoning persuasive in light of

22   that record. The court independently finds that Mr. Blakely’s amended complaint (Am.


     ORDER - 2
                 Case 3:21-cv-05192-JLR Document 16 Filed 08/23/21 Page 3 of 3




 1   Compl. (Dkt. # 13)) fails to state a claim for the same reasons set forth by Magistrate

 2   Judge Peterson in her Report and Recommendation.

 3                                     III.   CONCLUSION

 4          For the foregoing reasons, the court ORDERS as follows:

 5          (1) The court ADOPTS the Report and Recommendation (Dkt. # 14) in its

 6   entirety.

 7          (2) Mr. Blakely’s amended complaint (Dkt. # 13) and this action are DISMISSED

 8   pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a cognizable claim for relief

 9   under 42 U.S.C. § 1983. This dismissal is with prejudice as to Defendants Tomas Fithian

10   and Beth Lindenman, and without prejudice as to Defendants Brad Bowman and

11   Fernando Carranza.

12          (3) The court DIRECTS the Clerk to send copies of this Order to Mr. Blakely and

13   to Magistrate Judge Michelle L. Peterson.

14          Dated this 23rd day of August, 2021.

15

16                                                    A
                                                      JAMES L. ROBART
17
                                                      United States District Judge
18

19

20

21

22


     ORDER - 3
